USCA11 Case: 20-13508      Date Filed: 02/07/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit
                   ____________________

                         No. 20-13508
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
TAEVAUGHN WYCHE,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
          D.C. Docket No. 1:19-cr-00518-ELR-LTW-2
                   ____________________
USCA11 Case: 20-13508           Date Filed: 02/07/2022      Page: 2 of 4




2                        Opinion of the Court                    20-13508

Before ROSENBAUM, GRANT, and LAGOA, Circuit Judges.
PER CURIAM:
        Taevaughn Wyche appeals the district court’s imposition of
a special condition of supervised release that requires Wyche to al-
low his computer to be searched upon reasonable suspicion. He
argues that the district court plainly erred because a computer did
not feature in his offense of gun dealing, and he did not have a his-
tory of recidivism or violation of supervised release to otherwise
justify the special condition.
       We review the imposition of special conditions of super-
vised release for abuse of discretion. United States v. Taylor, 997
F.3d 1352 (11th Cir. 2021). However, unpreserved challenges are
reviewed for plain error. United States v. Carpenter, 803 F.3d 1224,
1237 (11th Cir. 2015). An error is plain under plain-error review “as
long as the error was plain as of” the time of appellate review. Hen-
derson v. United States, 568 U.S. 266, 269 (2013). Plain error re-
quires the appellant to show that: “(1) an error occurred; (2) the er-
ror was plain; (3) it affected his substantial rights; and (4) it seriously
affected the fairness of the judicial proceedings.” United States v.
Ramirez-Flores, 743 F.3d 816, 822 (11th Cir. 2014). An error affects
a party’s substantial rights if it had a substantial influence on the
outcome of the case. United States v. Turner, 474 F.3d 1265, 1276
(11th Cir. 2007). “[T]here can be no plain error where there is no
precedent from the Supreme Court or this Court directly resolving
it.” United States v. Lange, 862 F.3d 1290, 1296 (11th Cir. 2017)
(quotation marks omitted).
USCA11 Case: 20-13508         Date Filed: 02/07/2022     Page: 3 of 4




20-13508                Opinion of the Court                         3

       A district court may order special conditions that: (1) are rea-
sonably related to the nature and circumstances of the offense, the
history and characteristics of the defendant, and the need for ade-
quate deterrence, to protect the public, and to provide the defend-
ant with needed training, medical care, or correctional treatment
in an effective manner; (2) involve no greater deprivation of liberty
than is reasonably necessary; and (3) are consistent with any perti-
nent policy statements issued by the Sentencing Commission. 18
U.S.C. §§ 3583(d)(1)-(3), 3553(a)(1), (a)(2)(B)-(D); see also U.S.S.G.
§ 5D1.3(b). “[A] condition is not invalid simply because it affects a
probationer’s ability to exercise constitutionally protected rights.”
Carpenter, 803 F.3d at 1238 (quotation marks omitted). A special
condition of supervised release also does not “need to relate to the
particular offense of conviction.” Taylor, 997 F.3d at 1353.
        The Sentencing Guidelines state that a special condition of
supervised release requiring the defendant to submit to a search at
any time of his person, property, or electronic devices, upon rea-
sonable suspicion of a violation of his supervised release, is recom-
mended in sex-offender cases and “may otherwise be appropriate
in particular cases.” U.S.S.G. § 5D1.3(d)(7). “[E]lectronic search
conditions are typically reserved for sex offenders,” but they “may
also be imposed on those who are not normal non-sex offenders,
such as those who frequently recidivate, or habitually violate their
conditions of supervised release, in a manner that poses a danger
to others.” Taylor, 997 F.3d at 1353. In Taylor, we held that the
district court did not abuse its discretion in imposing an electronic
USCA11 Case: 20-13508         Date Filed: 02/07/2022     Page: 4 of 4




4                       Opinion of the Court                 20-13508

search condition, even though it did not directly relate to the de-
fendant’s firearm offense, because the defendant was a “chronic
lawbreaker” who had a long history of recidivism, and it was rea-
sonable for the district court to conclude that he might attempt to
purchase drugs and guns over the internet. Id. at 1353-54. We
noted that “[a] mere search of a physical space . . . would be far less
likely to reveal such violations.” Id. at 1354. We also noted that
the goals of reducing recidivism and promoting rehabilitation
could warrant “privacy intrusions that would not otherwise be al-
lowed under the Fourth Amendment.” Id. at 1353. Moreover, we
have found that a cellphone qualifies as a computer in other sen-
tencing contexts. United States v. Mathis, 767 F.3d 1264, 1283 (11th
Cir. 2014), abrogated on other grounds by Lockhart v. United
States, 577 U.S. 347 (2016).
         Although Wyche is correct that he was not convicted of a
sex offense and he did not have a history of recidivism or violating
his release, Taylor lists those two instances as examples, not the
exclusive list, of when the special condition would be appropriate.
It is clear that Wyche accessed the internet and used a smartphone
as part of his offense, and based on caselaw in other contexts, it is
not plain that his smartphone should not be considered a com-
puter. There is also no other caselaw on point as to whether the
special condition properly applies in this situation. As such, we
conclude that the district court did not plainly err, and we affirm.
       AFFIRMED.